Citation Nr: 0916635	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-17 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for sciatica in the 
right lower extremity (leg and foot), to include as secondary 
to a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
July 1969 to July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.

The Veteran appeared at a Travel Board Hearing before the 
undersigned in January 2008.  A transcript is associated with 
the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran has filed a claim, through his representative, 
for a total rating based on individual unemployability due to 
service-connected disabilities (TDIU).  This claim is 
referred to the RO for appropriate action.  

The issue of entitlement to service connection for sciatica 
or radiculopathy in the right lower extremity is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The medical evidence shows that the veteran was treated for 
back pain on several occasions, to include following an 
injury; there is ample medical evidence of a current 
diagnosis of a chronic low back disability, to include 
degenerative did disease of the lumbar spine; there is 
sufficient medical and lay evidence to show that the Veteran 
current low back disability had its onset during service.  


CONCLUSION OF LAW

Service connection for a low back disorder, to include disc 
disease of the lumbar spine is warranted.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303 (2008)

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for a low 
back disorder.  Therefore, no further development is needed 
with respect to this claim.  


Legal Criteria-Service Connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Certain chronic conditions, such as arthritis, will be 
presumed to have been incurred in service if manifest to a 
compensable degree within the first post-service year.  See 
38 C.F.R. §§ 3.307, 3.309.  


Analysis

The Veteran contends that his low back disability began 
during or as the result of injuries sustained during active 
service.  The Board agrees.  

The Veteran's service treatment records include several 
episodes of documented low back symptoms.  Specifically, In 
February 1970, back pain in the lumbar region was noted to be 
mild with no history of injury.  In June 1970, back pain was 
also assessed, with an onset in the mornings that gradually 
became less severe as the day wore on.  In December 1970, the 
Veteran complained of low back pain aggravated by his work, 
and he was found to have a lumbar strain that was non-
radiating and aggravated by lifting and work.  The Veteran 
was placed on light duty.  At service separation, the Veteran 
was noted to have a normal musculoskeletal system, with no 
chronic low back disorder being assessed at that time.  

There are many clinical records on file in which the Veteran 
reported a subjective history of low back pain dating back to 
his period of active service.  An August 2000 VA examination 
diagnosed low back pain, without radiculopathy, as well as 
degenerative joint disease.  This examination, while 
including radiographic reports, did not offer an opinion as 
to etiology of the back condition.  In February 2002, a 
magnetic resonance imaging (MRI) was reported to show a mild 
broad-based disc bulge in L5-S1, with degenerative changes 
along the anterior aspects of L3 and L4.  Regarding etiology, 
the veteran gave a history of back pain since 1969 when he 
"was in the Navy."  See January 2000 clinical note.  To the 
extent this latter clinical note can be construed as an 
opinion supporting the Veteran's allegation that his low 
disability began during service, it is pertinent to note that 
the opinion was based on subjective history obtained from the 
veteran.  In Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005), the Court held that the Board may reject a medical 
opinion that is based on facts provided by the Veteran that 
have been found to be inaccurate or because other facts 
present in the record contradict the facts provided by the 
Veteran that formed the basis for the opinion.  The VA and 
Board may not, however, simply disregard a medical opinion 
solely on the rationale that the medical opinion was based on 
a history given by the Veteran.  Thus, the question is 
whether the history reported by the Veteran on examination is 
contradicted by the record; if it is not, the opinion in 
question is competent evidence.  Kowalski, supra; Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
Veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the Veteran).  As 
noted above, in this case, there are complaints of back pain 
in the service treatment records and a reference to at least 
one in-service injury (lumbar strain).  Moreover, the 
Veteran's treating VA physician did supply a letter in 
February 2008 which is substantially more helpful in 
confirming the Veteran's assertions.  In this opinion, the 
physician stated that he had reviewed pertinent service 
treatment records which established that the Veteran 
initially injured his back in 1970 while on active duty.  
This clinician had reviewed current records and conducted an 
examination of the Veteran, and he entered a diagnosis of 
lumbar disc disease.  The physician concluded that it was his 
opinion that it was more probable than not that the Veteran's 
low back disorder had its origin during his naval service.  

The Veteran was then scheduled for a comprehensive orthopedic 
examination in October 2008.  The Veteran's claims file was 
reviewed and an examination took place as requested.  As for 
a well-rationalized opinion regarding etiology, the Board 
determines that the explanation offered in the associated 
report of the examination is rather cursory in nature, and 
indeed, the basis for the opinion is factually unfounded.  
That is, the examiner came to the conclusion that it was less 
likely than not that the low back disorder was related to 
service as, in the examiner's words, "low back injuries 
[were] not supported in the available records."  The Board 
notes that three episodes of low back pain were noted in the 
service treatment records, with service department medical 
personnel linking the pain to lifting related to the 
Veteran's work.  As for a current diagnosis, MRI reports 
associated with the October 2008 examination clearly confirm 
a diagnosis of lumbar disc disease.  Thus, the factual basis 
for the examiner's rationale (as opposed to the medical 
basis, on which the Board is not competent to address; Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)) is unfounded, and the 
Board cannot give the opinion much probative weight.  

Essentially, the record consists of low back pain documented 
on several occasions in the service treatment records, a 
current disorder in the low back (degenerative disc disease, 
degenerative joint disease, with a history of strain), and a 
medical opinion by the Veteran's treating VA physician, based 
both on objective examination and a review of pertinent 
service treatment records, which links the current disorder 
to the episodes of back pain documented in service in 1970.  
As such, the elements of service connection have been met.  
Accordingly, service connection for a back disability is 
warranted.  


ORDER

Entitlement to service connection for a low back disorder is 
granted.  


REMAND

The Veteran asserts that he has sciatica, with manifestations 
in the right lower extremity (in the leg and foot) as a 
result (either causally or by aggravation) of his current low 
back disorder.  As the Veteran's low back disorder was not 
previously service-connected, his claimed secondary 
relationship to the contended neurological condition of the 
lower extremity was denied.  The decision above grants 
service connection for a low back disorder, which is 
inclusive of degenerative disc disease and arthritis.  As 
such, the Board is of the opinion that further development is 
necessary with regard to the claimed secondary condition.  

There are indications of a relationship between the 
neurological sciatica and the Veteran's now (as the result of 
the Board decision above) service-connected low back 
disorder.  Specifically, a November 1999 clinical report 
noted radiation of pain down the right leg, and "low back 
pain with sciatica" was assessed.  The exact relationship 
between the back pain and the sciatica was not addressed; 
however, the ambiguity of the diagnosis does at least suggest 
that there is a potential causal or aggravating relationship 
between the two disorders.  

There is one VA examination of record which purports to 
address a potential nexus between the low back disorder and 
right extremity neurological condition.  The associated 
report, dated in October 2008, is authored by the same 
physician who offered an inadequate rationale for his opinion 
regarding the origins of the Veteran's low back disorder.  In 
addressing the contended secondary relationship, this 
examiner stated that the right lower extremity sciatica did 
not begin in active duty and was not caused by an incident of 
service.  He further went on to state that the Veteran had  
"low back strains with no sciatica during active duty," and 
that right leg and foot "changes" were not noted until 28 
years after separation.  The opinion of the examiner is 
paraphrased for this remand, as the original opinion is 
poorly written and seems to offer some sort of negative 
hybrid opinion regarding direct and secondary theories of 
entitlement.  Moreover, the examiner, who assessed 
degenerative disc disease in the same examination, did not 
make any reference to this condition's potential relationship 
to sciatica, which the Board determines is problematic and 
when combined with the cursory rationale makes the 
examination inadequate.  

The Board determines that the Veteran should be afforded a 
new, comprehensive neurological examination (with an examiner 
other than the one who conducted the October 2008 
examination) to address whether the Veteran's service-
connected low back disorder caused or aggravated his sciatica 
or radiculopathy of the right lower extremity.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (holding that 
"when aggravation of a veteran's non-service-connected 
[secondary] condition is proximately due to or the result of 
a service- connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation"); see also Libertine v. Brown 9 
Vet. App. 521, 522 (1996) ("Additional disability resulting 
from the aggravation of a non-service-connected [secondary] 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a)"). 

The AMC/RO must also notify the veteran and his 
representative of the amendment to 38 C.F.R. § 3.310, 
effective October 10, 2006, for the purpose of implementing 
the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of the aggravation 
of a nonservice- connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen and adds language that requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

Additionally, the examiner should address a potential direct 
link between current sciatica and any incident or event of 
active service, to include the documented lifting injuries.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of 
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice- 
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006). 

Ensure that all other notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The Veteran should be afforded a VA 
neurological examination (with a physician 
other than the one who conducted the 
October 2008 examination) to determine the 
nature, approximate onset date or etiology 
of any neurological impairment in the 
right foot and leg which may currently be 
present, to include radiculopathy or 
sciatica.  Following a review of the 
relevant medical evidence in the claims 
file, the clinical evaluation, and any 
tests that are deemed necessary, the 
examiner is asked to provide an opinion on 
the following:

(a)	Is it at least as likely as not 
(50 percent or greater probability) 
that any neurological disability in 
the right lower extremity that may be 
present, to include sciatica or 
radiculopathy of the right leg and 
foot, was caused or aggravated by the 
Veteran's service-connected low back 
disorder?
(b)	Alternatively, the examiner is 
asked if it is at least as likely as 
not that the right lower extremity 
neurological condition began during 
service or is causally linked to any 
incident of service, to include the 
Veteran's confirmed heavy lifting 
while on active duty?  

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility. Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation/aggravation as to find against 
causation/aggravation.  More likely and 
as likely support the contended 
relationship or a finding of aggravation; 
less likely weighs against the claim.  

Additionally, the Board advises the 
examiner that "aggravation" is defined 
for legal purposes as a chronic worsening 
of the underlying condition, as opposed 
to a temporary flare-up of symptoms.

If the veteran's radiculopathy or 
sciatica or some other neurological 
impairment involving the right lower 
extremity was aggravated by his service 
connected low back disability, to the 
extent that is possible, the examiner is 
requested to provide an opinion as to 
approximate baseline level of severity of 
the no service connected leg disorder 
before the onset of aggravation.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.  

       3.  After the development requested 
above has been completed to the extent 
possible, re-adjudicate the Veteran's 
claim.  If the claim is denied, the 
Veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond prior 
to dispatch to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


